Citation Nr: 1709274	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  06-03 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder (MDD) prior to November 25, 2009, and to a rating in excess of 50 percent from November 25, 2009, forward.

2.  Entitlement to an initial rating in excess of 10 percent for esophageal hernia with gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979 and from February 2003 to January 2004.  He also had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that awarded connection for a major depressive disorder and assigned an initial 30 percent rating, effective February 15, 2005.  The RO also awarded service connection for esophageal hernia with gastroesophageal reflux disease and assigned an initial 10 percent rating, effective March 18, 2005.  In August 2010, the RO assigned an increased, 50 percent rating for the Veteran's major depressive disorder, effective November 25, 2009.

In January 2011, the Board remanded this claim for further development.  That development having been completed, this matter has now been returned to the Board for further appellate review.


FINDING OF FACT

On December 27, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met for the claims of entitlement to higher disability ratings for MDD and for an esophageal hernia with GERD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 27, 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw his appeal.  See December 21, 2016 Letter from the Board to the Veteran, referencing the claim (014/BR/A1); December 27, 2016 Correspondence from the Veteran to the Board, referencing the claim (014/BR/A1).  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id.  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  Id.  

The Veteran's notification containing his request to withdraw his claim is in writing, and it contains his name and claim number.  See December 27, 2016 Correspondence.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claim.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an 

instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on the issues is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim on entitlement to a disability rating in excess of 30 percent for major depressive disorder prior to November 25, 2009, and to a rating in excess of 50 percent from November 25, 2009, forward, is dismissed.

The claim of entitlement to an initial rating in excess of 10 percent for esophageal hernia with gastroesophageal reflux disease is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


